NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RMS HOLDING, LLP, and RUSSELL      )
M. SETTI,                          )
                                   )
           Appellants,             )
                                   )
v.                                 )               Case No. 2D16-5657
                                   )
ALAN C. PETERSON, SR., ALAN C.     )
PETERSON, SR. REVOCABLE TRUST, )
THE PETERSON TRUST, CAROLYN        )
M. ERICSON, ERICSON CHARITABLE     )
TRUST, ARDEN L. ERICSON,           )
MARTHA P. PETERSON, and THE        )
ESTATE OF ROBERT A.                )
PETERSON, JR.,                     )
                                   )
                                   )
           Appellees.              )
___________________________________)

Opinion filed September 12, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Michael T. Robertson of Law Office of
Michael T. Robertson, Esq., Sarasota
(withdrew after briefing) for Appellants.

Russell M. Setti, pro se.

Christopher P. Boran of Coleman,
Yovanovich, & Koester, P.A., Naples, for
Appellees Alan C. Peterson, Sr., Alan C.
Peterson, Sr. Revocable Trust, The
Peterson Trust, Carolyn M. Ericson,
Ericson Charitable Trust, and Arden L.
Ericson.

No appearance for Appellees Martha P.
Peterson and The Estate of Robert A.
Peterson, Jr.



PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.




                                         -2-